DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the insertable device" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected as being necessarily dependent upon claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,648,816 to Irion et al.
In regard to claim 1, Irion et al. disclose an insertion tool for inserting devices during a laparoscopic procedure, the tool comprising: a cannula 60, wherein the cannula encloses cables from an inserted device 20 (See Fig. 3); a top housing 66, wherein the top housing encloses motors 62 or printed circuit boards for driving the motors for the insertable device, and a bottom, wherein the bottom couples with the insertable device (See Col. 11, Lines 12-57).
In regard to claim 2, Irion et al. disclose an insertion tool for inserting devices during a laparoscopic procedure, wherein the insertable device includes a camera (See Col. 9, Lines 56-67).
In regard to claim 3, Irion et al. disclose an insertion tool for inserting devices during a laparoscopic procedure, wherein the cannula has a first channel enclosing the cables from the insertable device and a second channel 76 for insertion of a laparoscopic instrument during surgery (See Figs. 3-4 and Col. 11, Lines 12-57).
In regard to claim 4, Irion et al. disclose an insertion tool for inserting devices during a laparoscopic procedure, wherein the bottom of the insertion tool couples with the insertable device magnetically (See Figs. 6-7 and Col. 11, Line 59 – Col. 12, Line 26).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted, as broadly as claimed, cited art US 2013/0211196 (See Figs. 61-63( is also applicable to read on all limitations of the current claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
7/15/2022